Title: To George Washington from Ezekiel Cheever, 15 March 1778
From: Cheever, Ezekiel
To: Washington, George

 

Most Hond Sir
Springfield [Mass.] March 15th 1778

Sunday the 8th Inst. I was hond with your Commands Janry 15th (after the Post was gone) In Obediance I herewith Transmit you a Return of all kind of Stores under my Care in this Place Previous to Your Orders aforesaid pursuant to those Signify’d to me by Genl Knox Feb. 24th to Send to Allenstown or Lebanon in pennsilvania 3,550 stands Arms with Bayonets also the gratest part of the Lead I have on hand I immediately directed the master of the Armoury to get fixed for Service all Such Arms as required the least labour, with a View to Send on one half the demand before this month expires The majr part of the Arms recd from Boston have been Wet & are exceedingly Rusty & otherways damaged and require much labour & Time to be made fit for Service. The Armoury Consists only of thirteen men which with Other Obstacles renders it Very difficult to answer any Sudden demands which gives me much Anxiety. I have sent on Some lead & Shall Continue to Send as the Quarter master Can procure Teams for the purpose to the amount of 20 or Twenty five Tons.
I have directed the master of the Armoury to Inlist more men if he Can find those will answer the purpose, as their is work Sufficent to employ Thirty or forty men. I have now in Readiness to Send on for Allentown 1,300 arms which will be put in Boxes to morrow with out fail, & as soon as Genl Heath furnishes me with a guard, & the quarter master can procure Teams I will send as many more Arms as Can be made fit for Service. Your Excellency may depend nothing Shall be wanting on my part to hasten every thing to Accomplish your demand. You are Pleased Sir in directing your letter to Style me Commissary Genl of Milatary Stores which gives me flattering hopes in your favour, your Excellency is fully Acquainted with my Services from the begining & the Small pay allowed me untill the last year, which altho’ generously designed, by reason of the unhappy depreciation of the Continental Currency makes but littell difference. Yet never abated my Zeal & sincere regard for the Glorious Cause we are Contending for & honest Aim to Approve my Self & Conduct to your Excellency & all my Superiour Officers Acceptance. If haply I may be Successful in attaining your Approbation I shall alwayes esteeme it The most Satisfactory & honorary reward, Ardently Wishing your Excellency the Divine Aid & protection in your laborious hazardous & important Services. I have the honr to be your Devoted most Obedient and Humble Servant

Ezekl Cheever Co. Artilly

